213 Mich. App. 306 (1995)
539 N.W.2d 585
BROADWELL
v.
DEPARTMENT OF STATE
Docket No. 164384.
Michigan Court of Appeals.
Submitted May 10, 1995, at Detroit.
Decided September 8, 1995, at 9:10 A.M.
Thomas, DeGrood & Witenoff, P.C. (by John J. Hoffman), for the petitioner.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Carl J. Marlinga, Prosecuting Attorney, Robert J. Berlin, Chief Appellate Attorney, and Mark G. Cardellio, Assistant Prosecuting Attorney, for the respondent.
Before: MARKEY, P.J., and MacKENZIE and C.H. STARK,[*] JJ.
PER CURIAM.
Petitioner appeals as of right from an opinion and order denying his petition for review and motion for a stay of respondent's revocation of his driver's license. We affirm.
Petitioner was arrested for operating a motor vehicle while under the influence of liquor (OUIL) on June 17, 1992. Although this was his second offense, the district court determined that petitioner's prior conviction, a 1986 Georgia drinking and driving conviction, was constitutionally infirm. Petitioner pleaded guilty of OUIL, first offense, and, at sentencing on September 17, 1992, his driver's license was revoked for sixty days and then made subject to restricted use for six months. Petitioner was also placed in a tether program for sixty days, placed on two years' probation, and ordered to pay a fine. Respondent issued an order of action, effectuating the sentence, on September 18, 1992.
On September 22, 1992, respondent issued another *308 order of action pursuant to MCL 257.303; MSA 9.2003. This order revoked petitioner's license for a one-year period "because your record contains two or more substance abuse convictions in seven years." One of these convictions was the Georgia conviction that the district court had determined to be unconstitutionally obtained.
At the time respondent revoked petitioner's license, MCL 257.303; MSA 9.2003 read in pertinent part:
(2) Upon receipt of the appropriate records of conviction, the secretary of state shall revoke the operator's or chauffeur's license of a person having any of the following convictions, whether under a law of this state, a local ordinance substantially corresponding to a law of this state, or a law of another state substantially corresponding to a law of this state:
* * *
(c) Any combination of 2 convictions within 7 years for 1 or more of the following:
(i) A violation of section 625(1) [OUIL].
* * *
(3) The secretary of state shall revoke a license under subsection (2) notwithstanding a court order [directing the issuance of a restricted license].
On appeal, as in the circuit court, petitioner contends that respondent should not be allowed to use his prior unconstitutional conviction as a basis for revoking his driver's license. The argument is without merit. Under MCL 257.303(2)(c); MSA 9.2003(2)(c), driver's license revocation is mandatory, and a prior OUIL conviction that is determined to be constitutionally infirm on collateral attack can form the basis for the administrative *309 action of revoking a person's driving privileges. Matheson v Secretary of State, 170 Mich. App. 216; 428 NW2d 31 (1988).
We reject petitioner's claim that an amendment of MCL 257.625b(5); MSA 9.2325(2)(5) in 1991, see 1991 PA 98, alters the holding of Matheson by transferring the power to revoke a license to the courts. 1991 PA 98 also supplied the above-quoted language of MCL 257.303(3); MSA 9.2003(3), authorizing the Secretary of State to disregard a court order that accompanies an OUIL conviction. That language is substantively identical to that which Matheson construed as allowing constitutionally infirm convictions to form the basis of license revocation by the Secretary of State. It is a well-established principle of statutory construction that the Legislature is presumed to act with knowledge of this Court's statutory interpretations. Gordon Sel-Way, Inc v Spence Bros, Inc, 438 Mich. 488, 505-506; 475 NW2d 704 (1991). If the Legislature had intended to nullify Matheson's interpretation of MCL 257.303(3); MSA 9.2003(3), presumably it would have done so by amending that statute as part of 1991 PA 98.
Finally, we also reject petitioner's claim that respondent was bound by the district court's ruling under the doctrines of res judicata or collateral estoppel. These doctrines involve the relitigation of the same claim or issue. Such relitigation did not occur here. At issue in the district court was the constitutionality of petitioner's prior conviction. The only issue before the Secretary of State was the number of OUIL convictions  constitutional or not  petitioner had accrued in seven years. Accordingly, the doctrines have no application here.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.